Citation Nr: 0917736	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportionment of an incarcerated Veteran's 
VA compensation benefits on behalf of a daughter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1988 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which determined that an application 
for an apportionment of the Veteran's VA benefits was not 
payable because of an absence of necessary information.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  A, born in February 1991, and now aged 18, is shown by 
satisfactory objective evidence on file to be the daughter of 
the Veteran.

2.  The Veteran has been in receipt of a 40 percent combined 
VA disability compensation award effective from January 2000, 
he was incarcerated under a lengthy sentence of confinement 
commencing in September 2000, his award of VA disability 
compensation was correctly reduced to 10 percent because of 
such incarceration, and in March 2005 the Veteran's ex-spouse 
and mother of A filed a claim seeking an apportionment of the 
Veteran's VA compensation for and on behalf of their 
dependent daughter A who was then aged 14.  

3.  The Veteran was in fact ordered pursuant to a judgment of 
divorce to pay 17 percent of his gross income to his ex-wife 
for the support of their dependent daughter A at the time of 
his divorce in February 1992, and the Veteran's VA disability 
compensation was increased by the amount authorized for his 
dependent daughter A.

4.  The governing laws and regulations controlling 
apportionments on behalf of a dependent child, and in favor 
of the Veteran's daughter A, including relative financial 
need, are satisfied.


CONCLUSION OF LAW

The criteria for an award of an apportionment of the 
Veteran's VA disability compensation in excess of the 10 
percent paid directly to the Veteran from the date of receipt 
of the claim therefore on March 14, 2005, at least through 
the date of A's 18th birthday (February [redacted], 2009) have been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.57, 
3.450, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board would point out that this appeal 
presents some rather unique circumstances, and procedural 
irregularities which must be addressed.  First, the claim for 
apportionment was initiated by the Veteran's ex-spouse and 
custodial parent of their dependent daughter A in March 2005.  
After the Veteran's ex-spouse failed to provide the necessary 
financial information to establish financial need, the RO 
denied the application for apportionment in March 2006.  At 
that point, the Veteran's ex-spouse took no further action to 
procedurally advance this appeal.  

Instead, the incarcerated Veteran, having been correctly 
notified of the claim under contested claims procedures, 
continued the appeal with a timely notice of disagreement in 
May 2006 and, following the issuance of a September 2006 
Statement of the Case, the Veteran filed a timely substantive 
appeal in October 2006.  The VARO at no time raised any 
procedural irregularities in adjudicating this appeal.  
However, the Board views the obvious real party in interest 
in the appeal to be the dependent daughter A for whom the 
apportioned VA benefits are intended.  Because A attained the 
age of 18 years in February 2009, and the benefits sought are 
for her benefit, the Board has substituted her as the 
appellant in this appeal.  

Second, all claims for apportionment have the potential for 
VA contested claims procedures to be applicable.  It appears 
that the RO followed contested claims procedures at least up 
until it became apparent that the Veteran himself entirely 
concurred with his ex-spouse's application, and he in fact 
took all of the required procedural steps necessary to 
advance this appeal on his daughter A's behalf.  To the 
extent that contested claims procedures have not been 
scrupulously followed throughout the appeal, any error is 
harmless since it is clear that all parties agree with the 
request for an apportionment of the Veteran's benefits.

Third, after the issuance of the most recent October 2006 
Supplemental Statement of the Case, the Board received the 
requested VA Form 20-5655, Financial Status Report of the 
Veteran's ex-spouse and her current husband.  This evidence 
was not previously considered by the RO, but the 
representative waived such initial consideration in its March 
2009 written argument.  The representative in this case 
appears to be that of the Veteran, and not the Veteran's ex-
spouse or A, but to the extent that all parties concur in the 
requested apportionment, the Board can find no conflict of 
interest presented.  Because the Board can make an allowance 
of the benefit sought, no useful purpose would be served by 
delaying a decision to correct any procedural irregularities 
noted.

Law and Regulation:  The Veterans Claim Assistance Act of 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the pending claim.  However, 
because this decision results in a grant of the benefits 
sought, there is no need to discuss VCAA further.

"Child" for VA purposes is defined as an unmarried person who 
is a legitimate child of the Veteran who is under the age of 
18 years, or, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an educational institution approved by VA.  38 C.F.R. § 3.57.

All or any part of VA compensation may be apportioned on 
behalf of a child if that child is not residing with the 
Veteran and the Veteran is not discharging his responsibility 
for the child's support.  The amount payable for a child in 
custody of and residing with the surviving spouse shall be 
paid to the surviving spouse.  Prior to the release of any 
amounts the relationship of the claimant and the dependency 
of a parent will be fully developed, and the necessary 
evidence secured.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a), 
(e), (f).

The Veteran's benefits may be apportioned if the Veteran is 
not residing with his child, and a claim for apportionment is 
filed for or on behalf of the child.  38 C.F.R. § 3.452(a).

All or part of the compensation not paid to an incarcerated 
Veteran may be apportioned to the Veteran's child on the 
basis of individual need.  In determining individual need 
consideration shall be given to such factors as the 
apportionee claimant's income and living expenses, the amount 
of compensation available to be apportioned, the needs and 
living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  
38 C.F.R. § 3.665(e).

Analysis:  The facts presented in this appeal are fairly 
straight forward and not in dispute.  The Veteran had active 
military service from July 1988 to December 1994.  A 
Sheboygan County, Wisconsin, birth certificate documents that 
a daughter A was born on February [redacted], 1991, to the Veteran 
and his now ex-spouse D.  

The Veteran and D were divorced while the Veteran remained on 
active duty in February 1992.  Custody of A was awarded to D, 
and the Veteran was ordered to pay 17 percent of his gross 
income in reasonable child support on behalf of A.  

Following the Veteran's separation from service, he was 
awarded VA compensation for two service-connected 
disabilities, with a combined 40 percent evaluation, 
effective from January 2000.  Some time later, the additional 
amount of compensation payable on behalf of dependent 
daughter A was included in the Veteran's award of VA 
compensation.  

The Veteran was subsequently incarcerated pursuant to a 
lengthy sentence of confinement in September 2000, and his 
amount of VA compensation was thereafter reduced to 10 
percent in accordance with other governing laws and 
regulations.  

In March 2005, the Veteran's ex-spouse D applied for an 
apportionment of the Veteran's VA disability compensation on 
behalf of their daughter A.  This claim was subsequently 
denied because D failed, refused or neglected to provide the 
requested financial information necessary for VA to make a 
determination on the basis of individual need in accordance 
with 38 C.F.R. § 3.655(e).  

However, after the appeal was forwarded to the Board, D and 
her husband's financial status report was submitted for 
consideration.  This financial status report reveals that 
both D and her current husband are gainfully employed with a 
decent income and reasonably ordinary living expenses.  
Although significant hardship is not shown by this financial 
status report, neither does this report reveal that daughter 
A has any independent means or assets of her own, and the 
Board finds that A does have individual need of the requested 
apportionment of VA benefits.

Accordingly, the Board finds that all of the criteria 
necessary for an apportionment of the Veteran's withheld VA 
compensation benefits on account of his incarceration are 
satisfied, and that an apportionment of all withheld benefits 
of the Veteran's VA compensation effective from the date of 
claim in March 2005 through at least A's 18th birthday on 
February [redacted], 2009, may be allowed.  Although 38 C.F.R. 
§ 3.450(e) provides that the amount payable for a child in 
custody of and residing with the surviving spouse shall be 
paid to the surviving spouse, the Board finds that this 
regulation is inapplicable since A attained the age of 18 
years in February 2009.  Because the Veteran's ex-spouse D 
did not follow through in seeking this apportionment beyond 
the filing of her initial claim and failed to cooperate with 
VA in providing the necessary financial information, the 
Board finds that, barring any other unforeseen impediments 
not now demonstrated in the file, the benefits payable under 
this apportionment should be made directly to A, who has 
attained the age of 18 years during the pendency of this 
appeal.

Finally, the question of whether A may be entitled to receive 
a continuing portion of the incarcerated Veteran's withheld 
VA compensation benefits beyond age 18, on the basis of her 
continuing completion of education or training at an 
educational institution approved by VA through age 23, is 
referred back to the RO for additional development and 
action.


ORDER

Entitlement to an apportionment of the incarcerated Veteran's 
withheld VA compensation over and above 10 percent on behalf 
of his daughter A effective from March 14, 2005, through at 
least A's 18th birthday on February [redacted], 2009, is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


